Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19         PageID.6233   Page 1 of 14



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MICHAEL CHARLES WARD,


      Petitioner,                              Civil Nos. 03-CV-72701-DT
                                               HONORABLE ARTHUR J. TARNOW
v.                                             UNITED STATES DISTRICT JUDGE

HUGH WOLFENBARGER,

     Respondent,
____________________________/

      OPINION AND ORDER ON REMAND MODIFYING THE TERMS OF
     THE GRANT OF THE WRIT OF HABEAS CORPUS AND RESOLVING
          PETITIONER’S PENDING MOTIONS (Doc. 347, 349, 350)

      This matter is on remand from the United States Court of Appeals for the

Sixth Circuit. Petitioner seeks enforcement of this Court’s order of September 13,

2004 granting petitioner habeas relief on his 1971 convictions for possession of

marijuana, M.C.L.A. 335.153; and possession of lysergic acid diethylamide

(LSD), M.C.L.A. 335.341(4)(c) and ordering that these two convictions be

expunged from his record.

      For the reasons that follow, the Court modifies the terms and conditions of

the original grant of the petition for writ of habeas corpus.

                                   I. Background

      On June 30, 2004, this Court granted a writ of habeas corpus to Petitioner,

on the ground that he had been deprived of his right to appeal and his Sixth

                                           1
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19         PageID.6234     Page 2 of 14



                                        Ward v. Wolfenbarger, 03-72701

Amendment right to appellate counsel on his 1971 convictions, because the state

trial court failed to advise Petitioner that he had a right to appeal and had a right

to the appointment of appellate counsel if he was indigent. See Ward v.

Wolfenbarger, 323 F. Supp. 2d 818, 828-30 (E.D. Mich. 2004). The Court

conditioned the granting of the writ upon respondent taking immediate action to

afford Petitioner an appeal of right to the Michigan Court of Appeals with the

assistance of appellate counsel. Id.

      Petitioner filed a motion for reconsideration and/or clarification of the

Court’s opinion and order. On September 14, 2004, the Court granted

Petitioner’s motion for reconsideration and ordered that an unconditional writ of

habeas corpus issue in this case. See Ward v. Wolfenbarger, 340 F. Supp. 2d

773 (E.D. Mich. 2004). This Court believed that it erred in granting a conditional

writ of habeas corpus, rather than an unconditional writ of habeas corpus, in light

of the prejudice that Petitioner would suffer from any further delays in adjudicating

his claims in the state appellate courts. Petitioner had been deprived of his Sixth

Amendment right to the assistance of counsel on appeal when he was not

advised on the record by the state trial court of his right to appeal or his right to

the appointment of appellate counsel. Thirty three years had elapsed since the

time of Petitioner’s conviction. Because of the substantial delay, this Court

determined that there was no way that granting Petitioner a new appeal of right


                                           2
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19        PageID.6235     Page 3 of 14



                                       Ward v. Wolfenbarger, 03-72701

with the Michigan Court of Appeals would vitiate any prejudice arising from the

denial of Petitioner’s right to appeal his 1971 convictions. Id. at 775-76.

      The Court declined to order Petitioner’s release from incarceration on these

convictions, because the sentences on his 1971 convictions had expired.

Instead, the Court concluded that Petitioner was entitled to have these 1971

convictions and all of the effects stemming from them expunged from his record.

Ward, 340 F. Supp. 2d at 776-77. The Court vacated the judgment of conviction

against Petitioner for the offenses of possession of LSD and possession of

marijuana from the Huron County Circuit Court from January 20, 1971 and

ordered that the record of conviction be expunged. Id. The Court further ordered

the Clerk of the Circuit Court of Huron County, Michigan to forward a copy of this

Court’s order to any person or agency that was notified of Petitioner’s arrest or

conviction involved with these offenses. Id.

      Petitioner has several times come before this Court, claiming that

respondent failed to fully comply with the terms of the writ. Petitioner specifically

claimed that his 1971 convictions were being used to deny him parole on his

1981 conviction for possession with intent to deliver 650 or more grams of

cocaine, contrary to M.C.L.A. 333.7401 (1) and (2)(a)(i). This Court several times

denied Petitioner permission to reopen his case, concluding that Petitioner

presented insufficient evidence to show that the Michigan Parole Board (MPB)


                                          3
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19        PageID.6236     Page 4 of 14



                                       Ward v. Wolfenbarger, 03-72701

was using these 1971 convictions to deny parole to Petitioner.

      In 2009, the Sixth Circuit affirmed one of the Court’s decisions to deny

Petitioner permission to reopen his habeas petition. See Ward v. Wolfenbarger,

342 F. App’x. 134 (6th Cir. 2009); cert. den. 130 S. Ct. 1291 (2010). The Sixth

Circuit concluded at that time that Petitioner had offered “nothing other than

speculation” that the Michigan Parole Board took into account the vacated 1971

convictions in a way that prejudiced his shot at parole. Id., at 137.

      Nonetheless, on July 14, 2014, after this Court had again denied

Petitioner’s request to enforce the writ, this case was remanded by another panel

of the United States Court of Appeals from the Sixth Circuit for a determination of

whether Petitioner’s 1971 convictions, which this Court had ordered expunged,

were still being used by the Michigan Department of Corrections (M.D.O.C.) to

classify Petitioner and to determine his parole eligibility on his 1981 conviction.

Ward v. Wolfenbarger, No. 10-2287/2313, 11-2043 (6th Cir. July 14, 2014)(ECF

162). The Sixth Circuit noted that both parties had presented evidence to that

court involving several documents from the M.D.O.C. concerning Petitioner’s

current incarceration on his 1981 conviction. These documents still listed

Petitioner’s 1971 convictions and also list Petitioner as having a “B” prefix,

suggesting that the M.D.O.C. is still using the 1971 convictions against Petitioner

in establishing his security classification. Id. at * 3-4 (ECF 162, Pg ID 22478-79).


                                          4
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19        PageID.6237    Page 5 of 14



                                       Ward v. Wolfenbarger, 03-72701

The Sixth Circuit then noted the following:

      We will not consider new facts in the first instance on appeal and deny
      the motions to supplement the record on appeal. See Fed. R. App. P.
      10(a); United States v. Husein, 478 F.3d 318, 335-36 (6th Cir. 2007).
      Nonetheless, these documents raise unanswered factual questions
      about whether Ward is still being classified based on the expunged
      1971 convictions and whether his eligibility for parole has been
      adversely affected by the expunged convictions. The problem, as we
      see it, stems in part from the wording of the district court’s order in
      Ward II [340 F. Supp. 2d 773 (E.D. Mich. 2004], which did not explicitly
      instruct the State of Michigan to remove references to the expunged
      convictions in any document that might be used against Ward or
      instruct the State to reclassify him without using the expunged
      convictions. However, although the State of Michigan was not
      specifically ordered to remove the notation from documents viewable
      by the MPB [Michigan Parole Board], the State was certainly on notice
      that it was expected to do so and that it was under a duty to ensure that
      Ward suffered no collateral consequences from the expunged
      convictions. See Ward III [342 F. App’x.] at 136-37.

      Id. at * 4 (ECF 162, Pg ID 2579).

      The Sixth Circuit remanded the matter to this Court for further findings of

fact. The Sixth Circuit concluded:

      The district court may also consider granting relief in the form of a
      modified Ward II order explicitly instructing the State of Michigan to
      remove all references to the 1971 convictions from records that may be
      presented to the MPB and, if necessary, ordering that Ward be
      reclassified without consideration of the expunged convictions. The
      relief ordered should be designed to finally resolve this matter with
      clarity.

      Id. at * 4.

      The matter is now before this Court. Petitioner’s first counsel filed a brief



                                          5
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19         PageID.6238     Page 6 of 14



                                        Ward v. Wolfenbarger, 03-72701

on petitioner’s behalf. (ECF 277). Petitioner has also filed an extensive pro per

supplemental brief on his own behalf, after his last counsel had been permitted to

withdraw. (ECF 302). Respondent has filed a response to the brief. (ECF 325).

      Petitioner has presented evidence through his numerous pleadings that

several documents from the M.D.O.C. concerning Petitioner’s current

incarceration still list Petitioner’s 1971 convictions and also classify Petitioner as

having a “B” prefix, which suggests that the M.D.O.C. is still using the 1971

convictions against Petitioner in establishing his security classification.

      Respondent in his answer admits that Petitioner has submitted numerous

documents from the M.D.O.C. which still list his expunged 1971 convictions and

also give Petitioner a “B” prefix on his security classification. The Court will

accept the factual allegations contained within Petitioner’s briefs and supporting

documents concerning the continued references to his expunged 1971

convictions by the M.D.O.C., because the respondent has not disputed these

factual allegations in his answer. See Cristini v. McKee, 526 F. 3d 888, 894, n. 1

(6th Cir. 2008)(“When a state’s return to a habeas corpus petition fails to dispute

the factual allegations contained within the habeas petition, it essentially admits

these allegations”); Dickens v. Jones, 203 F. Supp. 2d 354, 360 (E.D. Mich.

2002)(same).

      A federal district court retains jurisdiction to determine whether a party has


                                           6
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19         PageID.6239     Page 7 of 14



                                        Ward v. Wolfenbarger, 03-72701

complied with the terms of a conditional order in a habeas case. Phifer v.

Warden, U.S. Penitentiary, Terre Haute, Ind., 53 F. 32d 859, 861 (7th Cir. 1995).

When the state fails to cure the error, i.e., when it fails to comply with the

conditions of grant of conditional writ in habeas corpus proceedings, a conditional

grant of a writ of habeas corpus requires the petitioner’s release from custody.

See Satterlee v. Wolfenbarger, 453 F. 3d 362, 369 (6th Cir. 2006). “[T]he

conditional nature of the writ also places within the district court the power to

determine that its order has been substantially complied with and release is not

warranted.” Ward, 342 F. App’x. at 137 (quoting McKitrick v. Jeffreys, 255

Fed.Appx. 74, 76 (6th Cir. 2007)). A court can also modify the conditions of a writ

of habeas corpus if there is significant change either in the factual conditions or in

the law. See Harvest v. Castro, 531 F.3d 737, 748 (9th Cir. 2008).

      The Court has reviewed the pleadings and exhibits filed by the parties.

The Court declines to order Petitioner’s release because he has not shown that

respondent failed to comply with the Court’s order from 2004 as written when the

M.D.O.C. failed to remove all references to Petitioner’s 1971 convictions from

their records. As the Sixth Circuit pointed out in its remand order, at the time this

Court granted the unconditional writ on September 13, 2004, the Court only

ordered the expungement of these convictions but did not explicitly order that

these expunged 1971 convictions could not be referred to in Petitioner’s parole


                                           7
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19          PageID.6240     Page 8 of 14



                                        Ward v. Wolfenbarger, 03-72701

file, considered by the Michigan Parole Board, or be used for Petitioner’s security

classification. Thus, any continued references did not specifically violate the

terms of the 2004 order.

      That said, common sense would dictate that an order expunging a habeas

petitioner’s conviction would suggest that all references to that conviction should

be removed from all records pertaining to that petitioner, including his or her

prison and parole records. The State of Michigan was certainly on notice by the

time of Petitioner’s 2009 appeal that continued references to the expunged 1971

convictions in Petitioner’s parole or institutional records might be problematic.

Judge Jeffrey S. Sutton in his concurring opinion stated the following:

      I join Judge Martin’s opinion in full because, as he correctly observes,
      the remaining references to Ward’s expunged convictions have not
      harmed his appeals to the parole board. I write separately merely to
      note that the Michigan Department of Corrections could have saved
      itself a lot of trouble by eliminating those references in the first place or
      perhaps by developing a better procedure for ensuring such references
      are removed. I understand that the Department operates on a tight
      budget, and I am “not insensitive to the challenges faced” by the
      Department in “attempting to separate, when it comes to prisoner suits,
      not so much wheat from chaff as needles from haystacks.” Jones v.
      Bock, 549 U.S. 199, 224, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007). But
      Ward’s suit is not frivolous. He lost on the merits not because he and
      his attorneys failed to show problems with the Department’s
      expungement of his conviction but because he has not shown that its
      mistakes harmed his case before the parole board. With a different
      prisoner and a different fact pattern, stray references to an expunged
      conviction might well affect a parole case in a cognizable way.

      Ward v. Wolfenbarger, 342 F. App’x at 138 (Sutton, J., concurring).


                                           8
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19          PageID.6241    Page 9 of 14



                                        Ward v. Wolfenbarger, 03-72701

      This Court agrees with Judge Sutton’s assessment: All of the parties would

have been better off had all references to Petitioner’s 1971 convictions been

eliminated from his records. The Sixth Circuit in its remand order suggested that

this Court modify the original terms of the writ of habeas corpus and “explicitly

instruct[ing] the State of Michigan to remove all references to the 1971

convictions from records that may be presented to the MPB [Michigan Parole

Board] and, if necessary, ordering that Ward be reclassified without consideration

of the expunged convictions.” Ward v. Wolfenbarger, No. 10-2287/2313, 11-2043,

* 4. This Court believes that this would be the most equitable option to the

parties.

      Accordingly, the Court modifies the terms of the grant of the writ of habeas

corpus to include the following conditions: The State of Michigan shall remove all

references to the expunged 1971 convictions from any and all records submitted

to the Michigan Parole Board. The Michigan Department of Corrections shall

also remove any references to the expunged 1971 convictions from any records

regarding Petitioner’s security and institutional classification. The M.D.O.C. shall

reassign Petitioner an “A” prefix to his institutional record. A certificate of

compliance shall be filed with this Court within 30 days of the receipt of this order.

Ward v. Wolfenbarger, 340 F. Supp. 2d at 777.

      Petitioner also has before this Court three pending motions.


                                           9
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19       PageID.6242     Page 10 of 14



                                       Ward v. Wolfenbarger, 03-72701

      Petitioner has filed a motion to reopen any docket entries concerning prior

pro per motions that had been stricken because petitioner had previously been

represented by counsel. (Doc 347). In a prior order dated February 26, 2019,

(Doc. 333), this Court allowed Petitioner to resume filing pro se pleadings on his

part after his third counsel was permitted to withdraw. Petitioner’s current motion

will be granted and the Court rescinds any orders striking Petitioner’s previous

pro se motions.

      Petitioner also filed a motion to compel the prison librarian to make copies

of the Federal Court Rules for Petitioner to use in court should oral argument or

evidentiary hearings be required. (Doc. 349). This Court is granting Petitioner

relief without the need for an evidentiary hearing; Petitioner will not need to bring

any court rules to Court. The motion is denied as moot.

      Petitioner has lastly filed a motion to compel the M.D.O.C. to provide him

with the names and other information of the people who were involved in

attempts to settle this case.

      At a telephonic conference on October 30, 2018, this Court urged the

parties to try and reach an out of court settlement in this case. Petitioner is

serving a parolable life sentence for possession with intent to deliver 650 or more

grams of cocaine, contrary to Mich. Comp. Laws § 333.7401 (1) and (2)(a)(i).

Petitioner was sentenced in 1981 and has served almost thirty eight years in


                                         10
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19        PageID.6243    Page 11 of 14



                                       Ward v. Wolfenbarger, 03-72701

prison for this offense, minus a brief time on parole. Petitioner is sixty eight years

old and suffers from a number of health problems. Effective March 1, 2003, the

Michigan’s Controlled Substances Act was amended pursuant to 2002 P.A. 665

to provide for different penalty schemes. This law eliminated the mandatory life

sentence provision for possession with intent to deliver over 650 grams of

cocaine, reflecting a general consensus that the old sentencing regime that

petitioner was sentenced under was too harsh.

      At least one federal judge has noted “the possible value of promoting

settlement negotiations in habeas corpus actions.” Washington v. Sobina, 471 F.

Supp. 2d 511, 518 (E.D. Pa. 2007). This judge believed that a settled negotiation

of a habeas corpus would offer the same benefits to the parties that are afforded

through the plea bargaining process in criminal cases. Id. (Citing to Anup Malani,

Habeas Settlements, 92 VA. L.REV. 1, 18-19 (2006)). Judges should “provide a

much needed stimulus, or at least plant the settlement seed in” the minds of the

parties to a habeas case. Id.

      This Court believed that a settled negotiation of this case between the

Michigan Department of Corrections, the Michigan Parole Board, the Michigan

Attorney General, and Petitioner, would have been in the best interests of the

parties and the citizens of the State of Michigan. This Court still believes that to

be the case.


                                         11
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19       PageID.6244    Page 12 of 14



                                          Ward v. Wolfenbarger, 03-72701

      On April 18, 2019, this Court gave the parties 120 days to attempt to settle

the case. The parties have now filed updates to the settlement status. (ECF 351-

54). It does not appear that the parties will be able to reach a settlement on this

case that is agreeable to both parties.

      Petitioner in his current motion is attempting to pressure the M.D.O.C. and

the Michigan Attorney General into settling the case. This Court, while

sympathetic to Petitioner, and of the belief that his continued incarceration does

nothing to advance the public safety of the State of Michigan or its citizens, does

not have the power to force respondent to settle the case and grant Petitioner

parole. “Although judges should encourage and aid early settlement, however,

they should not attempt to coerce that settlement.” In re NLO, Inc., 5 F.3d 154,

157 (6th Cir. 1993). Indeed, “while settlement can and should be both

encouraged and facilitated by a court it cannot be forced upon the parties.” In re

Dow Corning Corp., 211 B.R. 545, 576 (Bankr. E.D. Mich. 1997). A “district court

is under no obligation to force the parties to settle.” Blue v. Coca-Cola

Enterprises, Inc., 43 F. App’x. 813, 816 (6th Cir. 2002). Accordingly, Petitioner’s

motion to obtain information regarding the names of the parties involved in the

settlement negotiations (Doc. 350) is denied.

      Finally, to the extent that Petitioner is challenging the Michigan Parole

Board’s decision to deny him parole release on his 1981 conviction for


                                           12
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19    PageID.6245   Page 13 of 14



                                     Ward v. Wolfenbarger, 03-72701

possession with intent to deliver over 650 grams of cocaine, he should challenge

that parole denial by means of a separate habeas petition.

                                    ORDER

      IT IS ORDERED THAT The terms and conditions of the writ of habeas

corpus issued on September 13, 2004 are modified as follows: the Michigan

Department of Corrections shall remove all references to the expunged

1971 convictions for possession of LSD and possession of marijuana from

any records that are or will be submitted to the Michigan Parole Board. The

Michigan Department of Corrections is also ORDERED to remove any and

all references to the expunged 1971 convictions from Petitioner’s security

and institutional classification. The Michigan Department of Corrections

shall change Petitioner’s prefix to an “A”.

      Petitioner’s remaining motions are resolved in accordance with the terms of

this opinion.

                                            _s/Arthur J. Tarnow____________
                                            HON. ARTHUR J. TARNOW
                                            UNITED STATES DISTRICT COURT
DATED: August 7, 2019




                                       13
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19   PageID.6246   Page 14 of 14
